          Case 1:20-cv-00522-NONE-JLT Document 74 Filed 01/15/21 Page 1 of 5


1
     Katherine Eskovitz                         Sean Eskovitz
2    ROCHE CYRULNIK FREEDMAN LLP                ESKOVITZ LAW
     1158 26th Street, No. 175                  1217 Wilshire Boulevard,
3    Santa Monica, CA 90403                     No. 3683
     keskovitz@rcfllp.com                       Santa Monica, CA 90402
4                                               seane@eskovitz.com
     Richard R. Cipolla
5    ROCHE CYRULNIK FREEDMAN LLP
     99 Park Avenue, 19th Floor
6    New York, NY 10016
     rcipolla@rcfllp.com
7
     Counsel for Apothio LLC
8
                                   UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
         APOTHIO, LLC,                             No. 1:20-CV-00522-NONE-JLT
10
                          Plaintiff,
11                                                 MOTION FOR LEAVE TO
                v.                                 FILE AND NOTICE OF
12                                                 SUPPLEMENTAL
         KERN COUNTY; KERN COUNTY                  INFORMATION REGARDING
13       SHERIFF’S OFFICE; CALIFORNIA              DEFENDANTS’ DISCLOSURE
         DEPARTMENT OF FISH AND WILDLIFE;          OF PROBABLE CAUSE
14       DONNY YOUNGBLOOD; JOSHUA                  AFFIDAVIT
         NICHOLSON; CHARLTON H. BONHAM;
15       JOHN DOES #1 THROUGH #10,
         UNKNOWN AGENTS OF THE KERN                Dept: Courtroom 4
16       COUNTY SHERIFF’S OFFICE; JOHN             Judge: NONE / Hon. Drozd
         DOES #11 THROUGH #20, UNKNOWN
17       AGENTS OF THE CALIFORNIA FISH
         AND WILDLIFE DEPARTMENT,
18
                          Defendants.
19

20

21

22

23
           Case 1:20-cv-00522-NONE-JLT Document 74 Filed 01/15/21 Page 2 of 5


1          Plaintiff Apothio LLC submits this Motion for Leave to File and Notice of Supplemental

2    Information as follows:

3          In their motions to dismiss, Defendants argued that Apothio could not assert its judicial

4    deception claim because Apothio did not have access to the search warrant affidavit that

5    Defendants withheld for almost a year. See, e.g., Fish and Wildlife Defendants’ Reply Brief in

6    Support of Motion to Dismiss the Complaint, ECF No. 39 at 9. In support of its judicial

7    deception claim, Apothio alleged material misrepresentations and omissions based on

8    information and belief, including statements made on the day of the wholesale destruction of

9    Apothio’s property by Defendant Joshua Nicholson, the lead investigator on this matter from

10   Defendant Kern County Sheriff’s Offices, and other circumstantial evidence. Complaint, ECF

11   No. 1 ¶¶ 103–04, 113–15.

12         In their reply briefing on their Motion to Stay Discovery, on December 3, 2020, Defendants

13   disclosed for the first time Defendant Nicholson’s probable cause affidavit for the search warrant

14   (the “Affidavit”). See Exhibit O, Declaration of Kelly Smith, ECF No. 66-2. While only

15   Apothio’s well-pleaded allegations are at issue in the pending motions to dismiss, the material

16   omissions and misrepresentation in the Affidavit are entirely consistent with the allegations set

17   forth in the Complaint.1

18

19

20
     1
      Only the well-pleaded allegations of the Complaint are relevant to the Motions to Dismiss, see, e.g.,
21   Americopters, LLC v. F.A.A., 441 F.3d 726, 732 n.4 (9th Cir. 2006), but this supplemental information is
     being provided to (1) apprise the Court of Defendants’ disclosure since the completion of briefing; and (2)
22   demonstrate that there is no need to amend the Complaint in light of Defendants’ disclosure because the
     Affidavit is consistent with the allegations in the Complaint.
23

                                                         1
         APOTHIO’S MOTION FOR LEAVE TO FILE AND NOTICE SUPPLEMENTAL INFORMATION
                               CASE NO. 1:20-CV-00522-NONE-JLT
               Case 1:20-cv-00522-NONE-JLT Document 74 Filed 01/15/21 Page 3 of 5


1        I.    The Affidavit Reveals Defendants’ Judicial Deception

2              As alleged in the Complaint to support Apothio’s Section 1983 and California Bane Act

3    claims (Counts One and Four), Defendants “intentionally or recklessly included material

4    misstatements and/or omissions in the affidavit and/or statement of probable cause submitted in

5    support of the search warrant application, including by misstating and/or omitting material

6    information about Apothio’s EARI status and Apothio’s regular communication with county

7    officials regarding its research and commercialization efforts, and by including the results of ad

8    hoc field testing that was not only improperly conducted and unscientific, but irrelevant given

9    Apothio’s research status as an Established Agricultural Research Institute (“EARI”).” Compl.

10   ¶¶ 10, 107, 122–23. This allegation is entirely consistent with the Affidavit.

11             To illustrate, in an effort to misrepresent Apothio’s legitimate EARI status, Defendant

12   Nicholson’s Affidavit blatantly misrepresents a communication by Apothio’s CEO to claim that

13   Apothio admitted in writing that it had “conspired” to import marijuana, when the writing (which

14   was notably omitted from the Affidavit) reveals exactly the opposite. The Affidavit claims that

15   Apothio’s CEO had written that “Apothio conspired with NBGV2 to ship 3300lbs of marijuana,”

16   but what Apothio’s CEO in fact wrote was that “NBGV unilaterally engaged in illegal and

17   unacceptable behavior” by shipping marijuana, which caused Apothio to cease doing business

18   with NBGV and ultimately led to litigation. Compare Affidavit at 10 with ECF No. 69-2 Ex. A.

19              The Affidavit also misleadingly omits all of the testing and research that Apothio

20   conducted and shared with Defendants before the destruction, which established that the

21

22
     2
         NBGV stands for “Newbridge Global Ventures” and is Apothio’s former business partner.
23

                                                         2
              APOTHIO’S MOTION FOR LEAVE TO FILE AND NOTICE SUPPLEMENTAL INFORMATION
                                    CASE NO. 1:20-CV-00522-NONE-JLT
            Case 1:20-cv-00522-NONE-JLT Document 74 Filed 01/15/21 Page 4 of 5


1    destroyed plants were hemp and not marijuana. Compl. ¶ 79–82, 107.3 There are no allegations

2    in the Complaint of any test results of Defendants indicating marijuana. The Complaint instead

3    relies on Apothio’s own laboratory-grade chromatograph testing, which shows that the plants

4    were indeed hemp and not marijuana. Id. ¶ 61.

5           The Affidavit also confirms that Defendants “included material misstatements and/or

6    omissions” about the “results of ad hoc field testing” that were “improperly conducted and

7    unscientific.” Id. ¶ 10. For example, Defendant Nicholson never disclosed the legal requirement

8    that industrial hemp be tested with laboratory equipment. See id. ¶ 124; Cal. Food & Agric. Code

9    § 81006(e)(9), or that the ad hoc test results provided did not meet any of the legal requirements

10   for testing.4

11   II.    The Affidavit Directly Contradicts Defendants’ Legal Argument in the Motions to
            Dismiss That EARIs Did Not Have Any Legally Protected Status
12
            Finally, Defendants’ legal position in the Affidavit directly contradicts the position they
13
     have taken in their Motions to Dismiss. In their motions, Defendants asserted for the first time
14
     that Apothio could not be protected by its research status under California law, which permitted
15
     it to grown hemp in excess of 0.3% THC, on the ground that federal law somehow preempts
16
     California’s protections for EARIs. See, e.g., Kern Defendants’ Motion to Dismiss the
17
     Complaint, ECF No. 18 at 3; Fish and Wildlife Defendants’ Motion to Dismiss, ECF No. 21-2 at
18
     12–13. As Apothio explained in its opposition, Defendants’ argument is meritless because it
19

20   3
       Of course, at the pleading stage, the facts in the Complaint, including that Apothio hemp plants at the
     time of destruction were below 0.3% THC, Compl. ¶¶ 62, 82, must be accepted as true. See, e.g.,
21   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

22   4
      Notably, even by Defendants’ own flawed, ad hoc testing, several fields of Apothio hemp, totaling well
     over a hundred acres, tested well within the THC limits when accounting for the stated margin of error.
23   See Affidavit at 7–8.

                                                          3
           APOTHIO’S MOTION FOR LEAVE TO FILE AND NOTICE SUPPLEMENTAL INFORMATION
                                 CASE NO. 1:20-CV-00522-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 74 Filed 01/15/21 Page 5 of 5


1    mischaracterizes federal and state law. Apothio’s Opposition to Fish and Wildlife Defendants’

2    Motion to Dismiss, ECF No. 35 at 11. California law governed hemp production. Id. at 12. But it

3    is notable that the Affidavit agrees with Apothio’s position, acknowledging that a valid and

4    enforceable state research exemption did indeed exist for the cultivation of hemp and for Apothio

5    specifically. See Affidavit at 7 (“The fields that are being cultivated by Apothio, are operating

6    under the research exemption . . . .The research exemption allows for cultivators to grow and

7    possess hemp/cannabis that is over 0.3% THC content”). These statements undermine

8    Defendants’ arguments that the crops were contraband and illegal even under state law.5

9    Dated: January 15, 2021

10                                               /s/ Katherine Eskovitz
                                                 ROCHE CYRULNIK
11                                                FREEDMAN LLP
                                                 Katherine Eskovitz
12                                               1158 26th Street, No. 175
                                                 Santa Monica, CA 90403
13                                               keskovitz@rcfllp.com
                                                 (646) 791-6883
14
                                                 Richard R. Cipolla (pro hac vice)
15                                               99 Park Avenue, 19th Floor
                                                 New York, NY 10016
16                                               rcipolla@rcfllp.com

17                                               /s/ Sean Eskovitz
                                                 ESKOVITZ LAW
18                                               Sean Eskovitz
                                                 1217 Wilshire Boulevard, No. 3683
19                                               Santa Monica, CA 90402
                                                 seane@eskovitz.com
20                                               Counsel for Apothio LLC
21   5
       Nevertheless, whether crops are contraband is irrelevant to a Fourth Amendment claim, which survives
     regardless of whether there is a property interest because “the officers’ knowledge of” legal state
22   authorization (such as a research exemption) “may be relevant to whether they had probable cause” under
     a state warrant. See, e.g., Allen v. Kumagai, 356 F. App’x 8, 9 (9th Cir. 2009).
23

                                                       4
         APOTHIO’S MOTION FOR LEAVE TO FILE AND NOTICE SUPPLEMENTAL INFORMATION
                               CASE NO. 1:20-CV-00522-NONE-JLT
